Citation Nr: 1503114	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-33 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.  The Veteran died in May 2011.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The appellant's claim for burial benefits was granted.

In November 2013, the appellant testified before the undersigned Acting Veterans Law Judge via videoconference.  A transcript of that proceeding is associated with the claims file.


FINDINGS OF FACT

1. The Veteran died in May 2011, no surviving spouse was identified.

2. At the time of the Veteran's death, the appellant was over the age of 23; there is no evidence that he became permanently incapable of self-support prior to attaining age eighteen.

3. At the time of the Veteran's death, there were no benefits to which the Veteran was entitled that were due and unpaid.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits, to include as the child of the Veteran or his widow, are not met.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000, 3.1003, 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In claims of entitlement to benefits for accrued benefits purposes, under 38 C.F.R. § 3.1000(a), basic entitlement to benefits due and unpaid on death of a beneficiary requires that the underlying claim be based on evidence in the file at the date of death of the beneficiary, including evidence constructively of record.  Therefore, as all evidence needed to adjudicate the claim for accrued benefits is of record, the Board concludes that no further action is necessary with respect to VA's duties under VCAA.

Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiency in VCAA notice or assistance is rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  The appellant was provided the text of pertinent regulations in an October 2012 statement of the case (SOC).

II. The Merits of the Claim

The appellant contends that he is entitled to accrued benefits as a result of the Veteran's death.  The appellant is the son of the Veteran.  

The Veteran death certificate indicates the Veteran died on May [redacted], 2011, and there is no evidence of a surviving spouse.

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000(a)(1)-(4).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

It is noted that payment of monetary benefits may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111(a)(1) (West 2014); 38 C.F.R. § 3.31(a) (2014).  Upon the death of a payee, an award of pension shall be discontinued on the last day of the month before death.  38 U.S.C.A. § 5112(b)(1) (West 2014); 38 C.F.R. § 3.500(g) (2014).

For VA purposes a "child" is defined as an unmarried natural or adopted child of the Veteran under the age of 18, or between the ages of 18 and 23 while pursuing a course of instruction at an educational institution.  38 C.F.R. § 3.57. 

In his application for accrued benefits due to a deceased beneficiary, the appellant stated that he was born in June 1955.  As such, he was over the age of 23 at the time of both the Veteran's death; and did not meet the definition of a child.  Thus, the appellant is not entitled to accrued benefits for either the Veteran or the Veteran's widow.

Assuming arguendo that the appellant was eligible for accrued benefits and to the extent that the Veteran had a claim for benefits pending at the time of his death, the Board concludes that the appellant is not entitled to expenses of last sickness or burial of the Veteran. 

The appellant argues that the Veteran's claim for aid and attendance was completed on February 14, 2011, but it was not processed by the VA until April 5, 2011.  As such, the appellant believes he is entitled to two months of aid and attendance. 

A review of the evidence shows that the appellant completed an application for compensation and/or pension, signed by the Veteran on February 14, 2011.  There is no evidence, however, that this application was submitted to the VA.  The evidence of record indicates that another application, signed by the Veteran on April 4, 2011, was received by the VA on April 5, 2011. 

As the claim for benefits was received in April 2011, benefits would be payable as of the first day of the next month, May 1, 2011.  38 C.F.R. § 3.31.  However, the Veteran died in May 2011.  Benefits are discontinued as of the last day of the month before death, April 2011.  38 C.F.R. § 3.500(g).  Because the Veteran died so soon after filing his claim, his entitlement was over before it had begun.  There are no periodic monetary benefits to which he was entitled at the time of death, and which were due and unpaid.  Thus, there were no periodic monetary benefits under laws administered by the Secretary to which the Veteran was entitled at death that were due and unpaid.  Simply put, even if the Veteran had an existing claim that could be granted, he would not have been entitled to any benefits as his claim was received in such close proximity to his death.  

Regarding the appellant's argument that the Veteran completed an application in February 2011 but it was not submitted to the VA, the Board is sympathetic but unfortunately there is no objective evidence that a claim was filed by the Veteran prior to April 2011.

The law pertaining to eligibility for accrued benefits is dispositive of this issue, the appellant's claim for accrued benefits on the basis of final sickness and burial expenses must be denied because of the absence of legal merit or entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the appellant is not eligible to receive accrued benefits for the Veteran as a matter of law.


ORDER

Entitlement to accrued benefits is denied.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


